Citation Nr: 9931655	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for the residuals of a 
perforated left tympanic membrane.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1976 to 
August 1980.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a February 1996 rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  By means of a November 
1997 order, the Board remanded this case to the RO for 
further development.  The additional development has been 
accomplished and the case been returned to the Board for a 
decision.  

The Board notes that the claim of service connection for 
tinnitus was before the Board in November 1997 and was 
remanded for further development.  The RO subsequently 
granted service connection for tinnitus.  As this is a full 
grant of the benefit sought, this claim is no longer before 
the Board.


FINDINGS OF FACT

1.  All evidence relevant and necessary for an equitable 
disposition of this appeal have been gathered.

2.  The appellant does not suffer from an asbestos related 
lung diseases and the claim for service connection for such a 
disability is not plausible.

3.  The appellant suffers from labile hypertension; this 
condition was not manifested in service or to a degree of 10 
percent or more within one year after separation from 
service; labile hypertension is not medically linked to an 
injury or disease incurred in service and the claim for 
service connection is not plausible.

4.  Peptic ulcer disease was first manifested to a degree of 
10 percent or more within one year of separation from 
service.

5.  Hearing loss was not shown until after separation from 
service and is not causally linked to an injury or disease 
incurred in service; the claim for service connection is not 
well grounded.

6.  The appellant suffered from a perforated left tympanic 
membrane upon entry and at separation from service; there was 
no increase in the pre-existing perforated left tympanic 
membrane during service and the claim for service connection 
is not plausible.


CONCLUSIONS OF LAW

1.  A claim for service connection for asbestosis or an 
asbestos-related lung disorder is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A claim for service connection for hypertension is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Peptic ulcer disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

4.  A claim for service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  A claim for service connection for the residuals of a 
perforated left tympanic membrane is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EVIDENCE

The appellant contends that he was exposed to noise in 
service and that as a result, he suffers from problems with 
his hearing.  He claims that he first noticed his hearing 
loss approximately 6 months after separation from service.  
He also reports that he was exposed to asbestos in service 
and that as a result, he now suffers from an asbestos related 
lung illness.  He further alleges that he has been suffering 
from hypertension since service.  

The appellant's service medical records include, in relevant 
part, his enlistment examination report, dated in July 1976, 
which indicates that evaluation of the ear drums showed that 
there was "scarring left MT."  His separation examination 
report, dated in August 1980, again notes "old scarring [of 
left] TM" which was healed.  His blood pressure at that time 
was recorded at 140/90.  Audiologic evaluation at separation 
showed the following:

		500	1000	2000	3000	4000	6000
Right ear -	15	5	0	5	5	5
Left ear -	15	15	5	5	0	10

A service medical record, dated in August 1980, notes the 
appellant's blood pressure reading at his separation 
physical, and reports that a 3 day blood pressure check 
showed the following results:

	August 21, 1980 -  A.M. - 132/94 ; P.M. 130/88. 
	August 22, 1980 - A.M. - 128/86.
	August 25, 1980 - A.M. - 128/78 and 130/84.

Post-service medical evidence of record includes a private 
hospitalization report, dated in January 1982, which 
indicates that the appellant  was seen with a two-year 
history of developing peptic ulcer disease.  He reportedly 
had had an active gastric ulceration approximately eight 
months prior to this admission and was treated with Tagamet 
therapy with good resolution.  He had been off of treatment 
for the previous several weeks and again developed abdominal 
pain, nausea, vomiting, and epigastric burning.  He had a 
repeat upper GI series which demonstrated an active duodenal 
ulcer.  He was again placed on Tagamet therapy and had a BAO-
MAO gastric acid stimulation test demonstrating an MAO of 47 
mEq. per hour.  He was then admitted to the hospital for 
elective, highly selective gastric vagotomy.  There was no 
history of recurrent pulmonary infections or cardiovascular 
problems.  He underwent surgery on January 8, 1982.  His 
discharge diagnosis was peptic ulcer disease, uncontrolled on 
medical management.    

The Board notes that a private treatment note, dated in April 
1981, indicates that the appellant was to take Tagamet and 
Mylanta.  It is also noted that his blood pressure at that 
time was 134/100 and 134/92.  A treatment note dated in 
December 1982 noted his blood pressure at 130/80.  His 
medical treatment records, dated in January 1982, indicate 
that his diastolic blood pressure was predominantly under 100 
and his systolic pressure was predominantly under 160.  Out 
of the approximately 30 blood pressure readings (other than 
during his surgery and the post-operative recovery period - 
i.e. excluding the day of surgery) 8 were either diastolic 
pressure of 100 or higher or systolic pressure of 160 or 
higher.  A hospitalization report dated in March 1983 
indicates no diastolic pressure of 100 or higher or systolic 
pressure of 160 or higher.

A VA treatment note, dated in January 1994, indicates that 
the appellant reported complaints of left rib cage pain for 
the past four months.  Chest x-rays conducted at that time 
showed pleural thickening along both lateral chest walls.  
Prior asbestos exposure was to be considered.  A November 
1994 treatment note indicates a diagnosis of "[h]istory of 
possible asbestosis."

A report of a VA examination, dated in October 1995, 
indicates that the appellant reported a long history of 
epigastric trouble.  Examination of the digestive system 
showed a midline incision from the xiphoid to the umbilicus 
which was healed.  There was no hepatosplenomegaly.  
Examination of the ears showed that the tympanic membranes 
appeared perfectly normal.  There was no scarring or any 
other abnormality.  Examination of the cardiovascular system 
showed that the heart was not enlarged and that the rhythm 
was regular.  A murmur was not heard.  Three randomly 
recorded pressures were 158/94, 154/94, and 150/96.  
Examination of the respiratory system showed scattered 
wheezes throughout both lungs.  He also had a paroxysmal 
cough.  The diagnoses were as follows:  (1)  ruptured ear 
drums not found; (2) hypertension; (3) peptic ulcer disease, 
postoperative status vagotomy and pyloroplasty; and (4) 
chronic bronchitis associated with smoking.  

A report of a VA pulmonary examination, dated in August 1995, 
indicates that the appellant reported that he was exposed to 
asbestos in service, and that he began to have lung symptoms, 
with chest/rib pain and dyspnea, in 1992.  He also reported 
that he had been smoking for approximately 20 years.  The 
examiner noted that a chest x-ray in March 1995 was normal, 
but that a chest x-ray in May 1995 showed an old healed 
granulomatosis disease.  The diagnosis was chronic 
bronchitis, alleged exposure to asbestos, cigarette smoker, 
and old healed granulomatosis disease.

A report of a VA respiratory examination, dated in September 
1998, indicates that the appellant reported a 20-year smoking 
history.  He also reported exposure to asbestos in service.  
He reported that his lung symptoms began in 1980.  The 
examination, to include diagnostic tests, revealed the 
following diagnoses:  (1) probable chronic obstructive 
pulmonary disease; (2) pleural thickening on CT scan of the 
chest, interstitial thickening or changes on CT scan of the 
chest, mild interstitial lung disease on CT scan of the 
chest; and (3) cigarette smoker.  An addendum report, dated 
in February 1999, indicates final diagnoses of chronic 
bronchitis and "[a]sbestos related lung disease not found."  
The examiner noted that the appellant's problem was chronic 
bronchitis associated with smoking.  His chest x-ray, dated 
in November 1998, showed no evidence of pleural plaques or 
lung masses.  His exposure to asbestos was brief and it was 
not at all likely that his lung condition was due to asbestos 
exposure.  

A report of a VA examination, dated in March 1999, indicates 
that the examiner has reviewed the evidence of record, to 
include all of the appellant's blood pressure readings 
recorded in his service and post-service medical records.  It 
was noted that the appellant did not give a history of heart 
disease, did not have angina, palpitations, orthopnea, or 
paroxysmal nocturnal dyspnea.  Three randomly recorded blood 
pressures were 132/78, 128/74, and 126/74.  The diagnosis was 
labile hypertension.  The examiner commented that the 
appellant did not have sustained chronic hypertension.  He 
has never been on therapy for hypertension.  He had numerous 
blood pressures recorded in the military and the only one 
that should be looked at with any level of suspicion, if at 
all, is the August 1980 reading of 132/94.  However, this was 
an isolated single blood pressure recorded that was 
borderline and the examiner did not feel that this even 
qualified for a diagnosis of labile hypertension.  Thus, the 
examiner concluded that the appellant did not have labile 
hypertension in service.  The examiner further noted that it 
was clear that the appellant had significantly elevated 
diastolic pressures since he left the military, the first 
being in January 1982, when his blood pressure was 150/98.

A report of a VA audiological examination, dated in November 
1998, and an addendum report, dated in March 1999, note that 
the appellant's pure tone threshold average at 1000, 2000, 
3000, and 4000 Hz was at 22.5 in the right ear and 21.25 in 
the left ear.  His speech recognition score was at 82 percent 
in both ears.  The examiner noted that the appellant's 
separation examination in 1980 showed that his hearing was 
within normal limits.  The slight decrease in his hearing 
occurred after discharge from the service; therefore, it was 
concluded that the hearing loss was not caused by exposure to 
noise in service. 

A statement from S.B., dated in July 1997, indicates that the 
appellant came to live in S.B.'s home after his separation 
from service.  S.B. reports that in 1980, she had to take the 
appellant to the VA Hospital in Fayetteville due to severe 
stomach pain and vomiting blood.  She reports that he was 
later diagnosed with numerous stomach ulcers and had to 
undergo surgery.  The Board notes that the RO has made 
attempts to obtain the appellant's treatment records from the 
Fayetteville VA Hospital from 1980.  However, the only record 
that could be found was an application for medical benefits, 
dated in November 1980, which indicates that he failed to 
report.

The Board notes that the appellant recently submitted certain 
evidence directly to the Board.  This evidence pertains to 
his peptic ulcer disease and his asbestos related illness.  
The evidence pertaining to his peptic ulcer disease includes 
information that was already before the Board.  The asbestos-
related evidence consists of a medical excerpt from the 
American Lung Association which discusses interstitial lung 
disease.  He has also submitted release and indemnification 
agreements between himself and various companies arising from 
any injuries he may have sustained due to asbestos exposure.  

LAW AND ANALYSIS

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase is 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A chronic disease which becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service is considered to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 
3.309.  Chronic diseases include peptic ulcer disease and 
cardiovascular renal disease, to include hypertension.  Id.  
A compensable evaluation for peptic ulcer disease may be 
assigned when the disease is mild, with recurring symptoms 
once or twice yearly.  See 38 C.F.R. § 7305 (1980, 1981, 
1999).  A compensable evaluation may be assigned for 
hypertension for diastolic pressure predominantly 100 or 
more; or, systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 7101 
(1980, 1981, 1999).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

I.  Asbestos related lung disease.

Having considered the evidence of record, the Board finds 
that the claim for service connection for asbestosis or an 
asbestos related lung disease is not well-grounded.  The 
service medical records do not show any asbestos related lung 
conditions.  While some earlier VA treatment records noted a 
possible asbestos related lung disease, subsequent pulmonary 
examinations have specifically ruled out this possibility.  A 
February 1999 VA examination addendum report indicates that 
an asbestos related lung disease was not found.  Given that a 
current disability associated with asbestos exposure is not 
shown, the claim is not well-grounded.  

The Board notes that the appellant has submitted additional 
material (not previously considered by the RO) with regards 
to his claim for service connection for an asbestos related 
disease.  The Board does not find this material pertinent, 
however.  First, the excerpt provided pertaining to 
interstitial lung disease is immaterial as a current VA 
examination has specifically ruled out the existence of an 
asbestos-related illness.  As to the releases between the 
appellant and the various companies pertaining to possible 
exposure to asbestos, the Board fails to see any relevance 
that these may have upon the claim at issue, which involves 
exposure to asbestos during service.    Therefore, referral 
to the RO is unnecessary.  See 38 C.F.R. § 20.1304.

II.  Hypertension.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Having considered the evidence of record, the Board finds 
that service connection for hypertension is not warranted.  
The Board notes the one-time borderline elevated blood 
pressure reading in service.  However, as noted by a VA 
examiner, this was an isolated elevated reading and does not 
even qualify for a diagnosis of labile hypertension.  Post-
service treatment records dated within one year of his 
separation from service show only one blood pressure reading 
where his diastolic pressure was at 100.  

As the medical records dated within one year of his 
separation from service include only 2 blood pressure checks, 
the Board also gave some consideration to the numerous blood 
pressure checks taken within one and one-half years after his 
separation from service.  Although these blood pressure 
readings were taken during a period of significant stress 
(i.e. he had an active ulcer), as mentioned above, these 
readings were predominantly under 160/100.  The Board further 
notes that medical records dated in 1983 noted no diastolic 
pressure of 100 or above and/or systolic pressure of 160 or 
above.  His current diagnosis does not indicate that he has 
sustained chronic hypertension, rather he has labile 
hypertension.  In addition, he has never required medication 
to maintain his blood pressure.  Given the entirety of this 
evidence, the Board must conclude that hypertension was not 
manifested to a degree of 10 percent or more within one year 
after separation from service, and that hypertension was not 
shown in service.  Therefore, the claim is denied.

III.  Peptic ulcer disease.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Having considered the evidence of record in its entirety, the 
Board finds that service connection for peptic ulcer disease 
is warranted.  The Board notes that the service medical 
records show no evidence of treatment for or complaints of a 
gastrointestinal disorder.  However, peptic ulcer disease is 
considered a chronic disease entitled to presumptive service 
connection if manifested within one year of separation from 
service.  The record indicates that in January 1982, he was 
required to undergo surgery because his peptic ulcer disease 
was not responsive to medication.  His hospital records note 
that he had an ulceration eight months earlier and received 
Tagamet with good results.  Private medical records in April 
1981 note that he was to take Tagamet.  The appellant and a 
witness have also reported that he began having epigastric 
trouble in 1980 and continued to suffer from this until his 
surgery in 1982.  Further, the current medical evidence shows 
that he continues to suffer from peptic ulcer disease.  Given 
these facts, the Board finds that there is sufficient 
evidence for the Board to conclude that peptic ulcer disease 
was manifested to a compensable degree within one year of 
separation from service.  Accordingly, service connection is 
granted.    

IV.  Hearing loss.

The Board finds that the claim for hearing loss is not well-
grounded.  As reported above, the service medical records 
show that he had normal hearing at his separation.  The 
medical evidence of record does not show hearing loss until 
after separation from service and a medical link to service, 
to include noise exposure experienced in service, has been 
ruled out.  Given this, the Board concludes that the claim is 
not well-grounded.

V.  Residuals of a perforated left tympanic membrane.

The Board finds that the claim for the residuals of a 
perforated left tympanic membrane is not well-grounded.  The 
service medical records note that there was scarring of the 
left tympanic membrane at enlistment and at separation.  
There is no evidence of treatment for or any increase in the 
severity of this condition during service.  It appears from 
the current medical records that the scarring is completely 
healed as no evidence of it could be found during 
examination.  Given that there is no evidence of any increase 
in the severity of this pre-existing condition during 
service, and given that current records indicate no 
disability whatsoever, the claim is not well-grounded.


ORDER

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peptic ulcer disease is 
granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for the residuals of a 
perforated left tympanic membrane is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

